 

Exhibit 10.22

 

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement is dated as of June 26, 2020, between Methode
Electronics, Inc., a Delaware corporation (the “Company”), and Joseph E. Khoury
(the “Executive”).

WITNESSETH:

WHEREAS, Executive is employed by the Company and the Company desires to provide
certain security to Executive in connection with any potential change in control
of the Company.

NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:

1.  Payments and Benefits Upon a Change in Control.  If within twenty-four (24)
months after a Change in Control (as defined below) or during the Period Pending
a Change in Control (as defined below): (i) the Company shall terminate
Executive’s employment with the Company without Good Cause (as defined below),
or (ii) Executive shall voluntarily terminate such employment with Good Reason
(as defined below), the Company shall, within 30 days of Executive’s Employment
Termination (as defined below), make the payments and provide the benefits
described below.

(a)Salary Payment. The Company shall make a lump sum cash payment to Executive
equal to two times the Executive’s Annual Salary (as defined below).

(b)Bonus. The Company shall make a lump sum cash payment to Executive equal to
two times the lesser of: (i) the Executive’s target bonus amount for the fiscal
year in which Executive’s Employment Termination occurs, or (ii) the bonus the
Executive earned in the prior fiscal year; provided, however, that if the target
bonus amount for the fiscal year has not yet been determined as of the date of
the Executive’s Employment Termination, then the bonus amount payable hereunder
shall be calculated based on the Executive’s target bonus amount for the
previous fiscal year, regardless of whether such bonus was actually earned.

(c)Welfare Benefit Plans.  With respect to each Welfare Benefit Plan (as defined
below), for the period beginning on Executive’s Employment Termination and
ending on the earlier of: (i) twenty-four (24) months following Executive’s
Employment Termination, or (ii) the date Executive becomes covered by a welfare
benefit plan or program maintained by an entity other than the Company which
provides coverage or benefits substantially equivalent to such Welfare Benefit
Plan, Executive shall continue to participate in such Welfare Benefit Plan on
the same basis and at the same cost to Executive as was the case immediately
prior to the Change in Control (or, if more favorable to Executive, as was the
case at any time hereafter), or, if any benefit or coverage cannot be provided
under a Welfare Benefit Plan because of applicable law or contractual
provisions, Executive shall be provided with substantially similar benefits and
coverage for such period. Immediately following the expiration of the
continuation period required by the preceding sentence, Executive shall be
entitled to continued group health benefit plan coverage (so‑called “COBRA
coverage”) in accordance with Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), it being intended that COBRA coverage shall be
consecutive to the benefit and coverage provided for in the preceding sentence.

 

--------------------------------------------------------------------------------

 

(d)Employment. This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

(e)Section 409A. To the extent applicable, any payments to Executive called for
under this Agreement or under ‎the terms of any other plan, agreement or award,
that are determined to be payments of deferred ‎compensation to which Section
409A is applicable and that are paid by reason of ‎Executive’s “separation from
service,” as described in Section 409A, shall be delayed, to the extent
necessary, to avoid a ‎violation of Section 409A(a)(2)(B)(i).  In general, this
Section 1(e) may require that ‎payments of deferred compensation to Executive
that would otherwise be made ‎within six (6) months following Executive’s
separation from service shall be delayed until the earlier of (i) first day of
the seventh (7th) month beginning after the Executive’s separation from service,
or (ii) the Executive’s death, if Executive is ‎determined to be a “specified
employee” as that term is defined in Section ‎‎409A(a)(2)(B)(i).‎  As used in
this Agreement, Section 409A shall mean Section 409A of the Code, including any
regulations or written guidance issued pursuant thereto.

2.  Definitions.  For purposes of this Agreement:

(a)“Annual Salary” shall mean Executive’s salary at the greater of (i)
Executive’s annualized base salary (including Executive’s monthly car allowance,
if any) in effect on the date of the Change in Control, or (ii) Executive’s
annualized base salary in effect on Executive’s Employment Termination.

(b)“Change in Control” shall be deemed to have occurred on the first to occur of
any of the following:

 

(i)

any one “person” or more than one person acting as a “group” becomes the
“beneficial owner” (as such terms are used in the Securities Exchange Act of
1934) of more than fifty percent (50%) of the total voting power of common stock
then outstanding; provided, however, that any acquisition by the Company, any
entity controlled by the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
shall not constitute a Change in Control of the Company; or

 

(ii)

a majority of the members of the Company’s Board of Directors is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the Company’s Board of Directors before the date of
the appointment or election; or

 

(iii)

the consummation of a merger, consolidation or similar transaction involving the
Company where, immediately after the consummation of such transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either of the following, in each case, in substantially the same
proportion as the ownership of the Company’s stockholders prior to such
transaction: (A) outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such transaction or

-2-

 

--------------------------------------------------------------------------------

 

 

(B) more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such transaction; or

 

(iv)

the consummation of a sale, transfer or liquidation of all or substantially all
of the assets of the Company and its subsidiaries.

Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of this Agreement would result
in the imposition of an additional tax under Section 409A of the Code if the
foregoing definition of “Change in Control” were to apply, but would not result
in the imposition of any additional tax if the term “Change in Control” were
defined herein to mean a “change in control event” within the meaning of
Treasury Regulation Section  1.409A-3(i)(5), then “Change in Control” shall mean
a “change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5), but only to the extent necessary to prevent such compensation
from becoming subject to an additional tax under Section 409A of the Code.

(c)“Employment Termination” shall mean the effective date of: (i) Executive’s
voluntary termination of employment with the Company with Good Reason, or (ii)
the termination of Executive’s employment by the Company without Good Cause.

(d)“Good Cause” shall mean: (i) Executive’s conviction of a felony; (ii)
Executive’s commission of any act or acts of personal dishonesty intended to
result in substantial personal enrichment to Executive to the detriment of the
Company; or (iii) repeated violations of Executive’s responsibilities which are
demonstrably willful and deliberate, provided that such violations have
continued more than ten days after the Board of Directors of the Company has
given written notice of such violations and of its intention to terminate
Executive’s employment because of such violations.

(e)“Good Reason” shall exist if, without Executive’s express written consent any
of the following events or actions occurs, provided that no finding of Good
Reason shall be effective unless and until the Executive has provided the
Company, within sixty (60) calendar days of becoming aware of the facts and
circumstances underlying the finding of Good Reason, with written notice thereof
stating with specificity the facts and circumstances underlying the finding of
Good Reason and, if the basis for such finding of Good Reason is capable of
being cured by the Company, providing the Company with an opportunity to cure
the same within thirty (30) calendar days after receipt of such notice:

 

(i)

The Company shall materially reduce the nature, scope or level of Executive’s
responsibilities from the nature, scope or level of such responsibilities prior
to the Change in Control (or prior to the Period Pending a Change in Control),
or shall fail to provide Executive with adequate office facilities and support
services to perform such responsibilities.

 

(ii)

The Company shall require Executive to move Executive’s principal business
office more than 25 miles from Executive’s principal business office at the time
of this Agreement, or assign to Executive duties that would reasonably require
such move; provided, however, that if

-3-

 

--------------------------------------------------------------------------------

 

 

Executive’s principal business office is not located at the Company’s then
current corporate headquarters, and the Company requires Executive to move
Executive’s principal business office to such corporate headquarters, or assigns
to Executive duties that would reasonably require such move, such actions shall
not constitute “Good Reason” under this subsection (ii).

 

(iii)

The Company shall require Executive, or assign duties to Executive which would
reasonably require Executive, to increase, by more than twenty-four, the number
of normal working days (determined at the time of this Agreement) that Executive
spends away from Executive’s principal business office during any consecutive
twelve-month period.

 

 

(iv)

The Company shall reduce Executive’s Annual Salary below that in effect as of
the date of this Agreement (or as of the Change in Control, if greater),

 

(v)

The Company shall materially reduce or fail to continue in effect any cash or
stock-based incentive or bonus plan, retirement plan, welfare benefit plan, or
other benefit plan, program or arrangement, unless the aggregate value (as
computed by an independent employee benefits consultant selected by the Company)
of all such incentive, bonus, retirement and benefit plans, programs and
arrangements provided to Executive is not materially less than their aggregate
value as of the date of this Agreement (or as of the Change in Control, if
greater).

 

(vi)

If the Board of Directors fails to act in good faith with respect to the
Company’s obligations hereunder, or the Company breaches its obligations
hereunder.

(f)“Period Pending a Change in Control” shall mean the period between the time
an agreement is entered into by the Company with respect to a merger or other
business combination or transaction of the Company, which would constitute a
Change in Control, and the effective time of such merger or other business
combination or transaction of the Company.

(g)“Welfare Benefit Plan” shall mean each welfare benefit plan maintained or
contributed to by the Company, including, but not limited to a plan that
provides health (including medical and dental), life, accident or disability
benefits or insurance, or similar coverage, in which Executive was participating
at the time of the Change in Control.

3.  Salary to Date of Employment Termination.  The Company shall pay to
Executive any unpaid salary or other compensation of any kind earned with
respect to any period prior to Executive’s Employment Termination, including,
but not limited to a lump sum cash payment for accumulated but unused vacation
earned through such Employment Termination.

4.  Other Incentive Plans.  Except as otherwise provided herein, nothing in this
Agreement shall impair or impact the vesting of any restricted stock, stock
options, cash incentives or other form of compensation or benefits provided
under any other plan, program or arrangement.

5.  Code Section 4999.

-4-

 

--------------------------------------------------------------------------------

 

(a)In the event it shall be determined that as a result, directly or indirectly,
of any payment or distribution by the Company to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), the Executive would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to have the Payment either (A) paid or delivered in full, or (B) capped
at the amount that is $1 less than three times the Executive’s “base amount,”
whichever of the foregoing results in the receipt by the Executive of the
greatest benefit on an after-tax basis (taking into account applicable taxes,
including federal, state and local income taxes and the Excise Tax).  Any
reduction of the Payment required by this subsection shall be carried out by
applying the following principles, in order: (1) the payment or benefit with the
higher ratio of the parachute payment value to present economic value
(determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (3) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made pro rata among the payments or benefits included in the
Payment (on the basis of the relative present value of the parachute payments).

(b)All determinations required to be made under this Section 5, shall be made by
the Company’s Independent Public Accounting Firm (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of receipt of notice from the Executive that
there has been a Payment or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

6.  Mitigation and Set-Off. Executive shall not be required to mitigate
Executive’s damages by seeking other employment or otherwise. The Company’s
obligations under this Agreement shall not be reduced in any way by reason of
any compensation or benefits received (or foregone) by Executive from sources
other than the Company after Executive’s Employment Termination, or any amounts
that might have been received by Executive in other employment had Executive
sought other employment, except for the termination of benefits under a Welfare
Benefit Plan pursuant to Section 1(c)(ii) hereof.  Except as expressly provided
in Section 1(c) of this Agreement, Executive’s entitlement to benefits and
coverage under this Agreement shall continue after, and shall not be affected
by, Executive’s obtaining other employment after his Employment Termination,
provided that any such benefit or coverage shall not be furnished if Executive
expressly waives the specific benefit or coverage by giving written notice of
waiver to the Company.

7.  Litigation Expenses. The Company shall pay to Executive all out-of-pocket
expenses, including attorneys’ fees, incurred by Executive in the event
Executive successfully enforces any provision of this Agreement in any action,
arbitration or lawsuit.

-5-

 

--------------------------------------------------------------------------------

 

8.  Assignment, Successors. This Agreement may not be assigned by the Company
without the written consent of Executive but the obligations of the Company
under this Agreement shall be the binding legal obligations of any successor to
the Company by merger or other business combination, and in the event of any
business combination or transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will
cause the transferee to assume the obligations of the Company under this
Agreement. This Agreement may not be assigned by Executive during Executive’s
life, and upon Executive’s death will inure to the benefit of Executive’s heirs,
legatees and legal representatives of Executive’s estate.

9.  Interpretation. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Illinois,
without regard to the conflict of law principles thereof. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

10.  Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.

11.  Amendment or Termination. This Agreement may be amended at any time by
written agreement between the Company and Executive. The Company may terminate
this Agreement by written notice given to Executive at least two years prior to
the effective date of such termination, provided that, if a Change in Control
occurs prior to the effective date of such termination, the termination of this
Agreement shall not be effective and Executive shall be entitled to the full
benefits of this Agreement.  Any such amendment or termination shall be made
pursuant to a resolution of the Company’s Board of Directors or Compensation
Committee.

12.  Financing. Cash and benefit payments under this Agreement shall constitute
general obligations of the Company. Executive shall have only an unsecured right
to payment thereof out of the general assets of the Company. Notwithstanding the
foregoing, the Company may, by agreement with one or more trustees to be
selected by the Company, create a trust on such terms, as the Company shall
determine, to make payments to Executive in accordance with the terms of this
Agreement.

13.  Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

14.  Arbitration. The parties initially shall attempt to resolve by direct
negotiation any dispute, controversy or claim arising out of or relating to this
Agreement or its breach or interpretation (each, a “Dispute”).  For purposes of
this negotiation, the Company shall be represented by one or more of its
directors appointed by the Board of Directors. If the parties are unable to
resolve the Dispute by direct negotiation within 30 days after written notice by
one party to the other of the Dispute, either party may initiate a confidential,
binding arbitration to resolve the Dispute. All such Disputes shall be
arbitrated in Chicago, Illinois pursuant to the arbitration rules of J.A.M.S.
Endispute before a single arbitrator. If, at the time of any Dispute, J.A.M.S.
Endispute has ceased to exist, all such Disputes shall be arbitrated in Chicago,
Illinois pursuant to the arbitration rules of the American Arbitration
Association before a single arbitrator.) Judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction, and both parties
consent and submit to the jurisdiction of such court for purposes of such
action. Nothing in this Agreement shall preclude either party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches and similar doctrines, which would
otherwise be applicable in any action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of

-6-

 

--------------------------------------------------------------------------------

 

an action for those purposes. The Federal Arbitration Act shall apply to the
construction, interpretation and enforcement of this arbitration provision.

15.  Other Agreements. This Agreement supersedes and cancels all prior written
or oral agreements and understandings relating to the terms of this
Agreement.  Without limiting the foregoing, the parties acknowledge and agree
that any previous employment agreements between the parties, including the
Change of Contents of the Employment Contract of 01.Feb.2003, are no longer in
effect.




-7-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

METHODE ELECTRONICS, INC.

 

By:    /s/ Darren M. Dawson

Darren M. Dawson

Its:Chair, Compensation Committee

 

EXECUTIVE:

      /s/ Joseph E. Khoury
Name:  Joseph E. Khoury

-8-

 